92 F.3d 1186
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David HOLMES, Defendant-Appellant.
No. 96-1489.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1996.

Before:  CONTIE, BOGGS, and NORRIS, Circuit Judges.

ORDER

1
ON APPEAL from the United States District Court for the Eastern District of Michigan.


2
This court, having reviewed defendant's appeal of the district court's denial of defendant's motion for bond pending appeal and the government's brief in opposition, finds that defendant has not established that the appeal raises a substantial question of law or fact.   United States v. Bayko, 774 F.2d 516, 522 (1st Cir.1985).


3
It is HEREBY ORDERED that the district court's order of April 11, 1996 is AFFIRMED.